Citation Nr: 9920335	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-25 285	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Basis entitlement to accrued benefits.  

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served in the Army National Guard from 1952 to 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions dated in 1995 by the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in January 1994.  

3.  During his lifetime, he was in receipt of compensation 
benefits for service-connected disabilities that included 
dysthymia, evaluated as 70 percent disabling, vascular 
headaches, evaluated as noncompensably disabling and for a 
traumatic scar on the right forehead, evaluated as 
noncompensably disabling; the veteran had a combined rating 
for 70 percent.  

4.  In an August 1994 rating, in accordance with the holding 
in Fernando Giusti Bravo, et. al., v. U.S. Department of 
Veterans Affairs, et al., Civ. No. 87-0590 (D.P.R.) (CCC), 
the first rating decision, after January 8, 1982 that reduced 
the evaluation from 100 percent was vacated, and the 
veteran's disability evaluation for his service-connected 
dysthymia was increased from 70 percent to 100 percent, 
effective January 30, 1980.  

5.  The appellant, I.T.P., the veteran's nephew, submitted an 
application for burial benefits in December 1994, indicating 
that he had contributed $1000 of the total expenses related 
to the veteran's burial, funeral, transportation and burial 
plot.  

6.  Later that month he submitted a statement requesting 
accrued benefits, claiming his right to accrued benefits is 
based on the veteran's intention to make the claimant "step 
son" and that he is entitled to rights to the veterans 
property upon the death of the veteran.  

7.  The RO informed I.T.P. that there are accrued amounts 
that were due and unpaid to the deceased veteran and that 
these amounts were to paid to the person who paid expenses of 
the last illness and burial.  

8.  The claimant's, I.T.P.'s, application for reimbursement 
from accrued amounts due to deceased beneficiary was 
completed and submitted in April 1995 and reflects indicates 
that the claimant reported total expenses of $2,200, 
consisting of $1,000 for funeral expenses and $1,200 for 
medicine.  

9.  The second claimant, J.M.C., filed her claim for accrued 
benefits in May 1995, at which time, she reported that she 
had been the veteran's nurse that provided the veteran 
professional services for which she had not received 
compensation; she calculated the amount owed to be $1820.00.  

10.  In addition, JMC submitted an application for 
reimbursement from accrued amounts due a deceased beneficiary 
in October 1995.  At that time she reported that she had been 
unpaid for the last year prior to the death of the veteran; 
for that period, she reported that the amount due was $5250.  

11.  An October 1995 statement in support of claim noted that 
the appellant ITP, claimed entitlement as a dependent of the 
veteran who supported him and indicated that neither of the 
parties had received any reply to his or her claim.  

12.  In December 1995, the RO notified claimant, I.T.P of the 
denial of his claim for accrued benefits base on the finding 
that ITP was not a "child" as defined by law, and was not a 
member of the veteran's household at the time of the 
veteran's death.  

13.  By a December 1995 letter, the claimant, JMC, was 
notified that the claim for accrued benefits was disallowed 
because the claim was not filed within one year of the 
veteran's death.  

14.  Both parties filed notices of disagreement in December 
1995, received statements of the case in February 1996 and 
submitted substantive appeals in February 1996.  


CONCLUSION OF LAW

The criteria for basic eligibility for accrued benefits have 
not been satisfied by the claimants, I.T.P or J.M.C.  38 
U.S.C.A. §§ 101 (4), 5121(a)(5) (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.57, 3.1000 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died in January 1994.  During his lifetime, he 
was in receipt of compensation benefits for service-connected 
disabilities that included dysthymia, evaluated as 70 percent 
disabling, vascular headaches, evaluated as noncompensably 
disabling and traumatic scar on the right forehead, evaluated 
as noncompensably disabling.  As reflected in the June 1993 
rating decision, the veteran had a combined rating for 70 
percent.  

In an August 1994 rating, in accordance with the Fernando 
Giusti Bravo, et. al., v. U.S. Department of Veterans 
Affairs, et al., Civ. No. 87-0590 (D.P.R.) (CCC), the first 
rating decision after January 8, 1982 that reduced the 
evaluation from 100 percent was vacated.  The veteran's 
disability evaluation for his service-connected dysthymia was 
increased from 70 percent to 100 percent, effective January 
30, 1980.  Notice of the grant of benefits and the possible 
eligibility to accrued benefits was sent to the veteran's 
brother.  

The appellant, I.T.P., the veteran's nephew, submitted an 
application for burial benefits in December 1994, indicating 
that he had contributed $1000 of the total expenses related 
to the veteran's burial, funeral, transportation and burial 
plot.  Later that month, I.T.P. submitted a statement 
requesting accrued benefits related to the award under 
Giusti-Bravo, supra.  This appellant claims his right to 
accrued benefits is based on the veteran's intention to make 
the claimant "step son" and that he is entitled to rights 
to the veterans property upon the death of the veteran.  

The RO informed I.T.P. that there are accrued amounts that 
were due and unpaid to the deceased veteran and that these 
amounts were to paid to the person who paid expenses of the 
last illness and burial.  The claimant's application for 
reimbursement from accrued amounts due to deceased 
beneficiary was completed and submitted in April 1995.  The 
claimant reported total expenses of $2,200, consisting of 
$1,000 for funeral expenses and $1,200 for medicine.  

The second claimant, J.M.C., filed her claim for accrued 
benefits in May 1995.  At that time she reported that she was 
the veteran's nurse that provided the veteran professional 
services for which she had not received compensation.  She 
calculated the amount owed to be $1820.00.  In addition, JMC 
submitted an application for reimbursement from accrued 
amounts due a deceased beneficiary in October 1995.  She 
reported that she had been unpaid for the last year prior to 
the death of the veteran and was owed $5250.00.  

In an October 1995 statement in support of claim the 
appellant, I.T.P. claimed entitlement as a dependent of the 
veteran who supported him.  In addition, it was noted that 
neither of the parties had received any reply to his or her 
claim.  

In December 1995, the RO notified claimant, I.T.P of the 
denial of his claim for accrued benefits based on the finding 
that I.T.P. was not a "child" as defined by law, and was 
not a member of the veteran's household at the time of the 
veteran's death.  

By a December 1995 letter, the claimant, J.M.C was notified 
that the claim for accrued benefits was disallowed because 
the claim was not filed within one year of the veteran's 
death.  

Both parties filed notices of disagreement in December 1995.  
Both parties received statements of the case in February 
1996.  Likewise, both parties submitted substantive appeals 
in February 1996.  

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the 
Department of Veterans Affairs, to which a payee was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement as provided in § 3.500(g) will, upon the 
death of such person, be paid as follows:

(1)	Upon the death of a veteran to the living person first 
listed as follows:

(i)	His or her spouse;

(ii)	His or her children (in equal shares);

(iii)	His or her dependent parents (in equal shares) or 
the surviving parent.

(2)	Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3)	Upon the death of a child, to the surviving children of 
the veteran entitled to death pension, compensation, or 
dependency and indemnity compensation.

(4) In all other cases, only so much of the accrued benefit 
may be paid as may be necessary to reimburse the person who 
bore the expense of last sickness or burial. (See § 3.1002.).  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(a)(5) (West 
1991 & Supp. 1997); 38 C.F.R. § 3.1000.  

Analysis

I.T.P. claims that he is the "stepson" of the veteran and 
as a consequence should be entitled to accrued benefits.  In 
particular, he stated in a February 1996 substantive appeal 
that the veteran treated him like a son, that he lived with 
the veteran from age 17 and that he was identified as the 
only person to inherit the veteran's estate.  In this regard, 
the claimant submitted a copy of the veteran's will.  

The appellant's claim must fail however, as the evidence of 
record does not show that he satisfies the legal requirement 
of a "child" under the applicable law and regulations.  

Except as provided in paragraphs (a)(2) and (3) of this 
section, the term "child of the veteran" means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 

(2) For the purposes of determining entitlement of benefits 
based on a child's school attendance, the term child of the 
veteran also includes the following unmarried persons: (i) A 
person who was adopted by the veteran between the ages of 18 
and 23 years. (ii) A person who became a stepchild of the 
veteran between the ages of 18 and 23 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death.  

(3) Subject to the provisions of paragraphs (c) and (e) of 
this section, the term child also includes a person who 
became permanently incapable of self-support before reaching 
the age of 18 years, who was a member of the veteran's 
household at the time he or she became 18 years of age, and 
who was adopted by the veteran, regardless of the age of such 
person at the time of adoption.  38 U.S.C.A. § 101(4)(A)) 

A "stepchild" means a legitimate or an illegitimate child 
of the veteran's spouse.  A child of a surviving spouse whose 
marriage to the veteran is deemed valid under the provisions 
of Sec. 3.52, and who otherwise meets the requirements of 
this section is included.  Except as provided in paragraph 
(e) of this section, an "adopted child" means a child 
adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement. The term 
includes, as of the date of death of a veteran, such a child 
who: 

(1) Was living in the veteran's household 
at the time of the veteran's death, and 

(2) Was adopted by the veteran's spouse 
under a decree issued within 2 years 
after August 25, 1959, or the veteran's 
death whichever is later, and 

(3) Was not receiving from an individual 
other than the veteran or the veteran's 
spouse, or from a welfare organization 
which furnishes services or assistance 
for children, recurring contributions of 
sufficient size to constitute the major 
portion of the child's support.  


38 U.S.C. 101(4); 38 C.F.R. § 3.57.  

The appellant fails to meet any of the definitions of 
"child" under the above cited law and regulations.  He is 
in fact the nephew of the deceased veteran.  Although he 
claims that he lived with the veteran from age 17, and 
despite the fact that he was named in the veteran's will, 
there is no indication that a legal adoption took place.  The 
claimant argues that he is a stepson of the veteran.  
However, none of the requirements of that status have been 
satisfied in this case.  The Board notes in addition that 
there is no indication that the appellant was a member of the 
veteran's household at the time of the veteran's death.  In 
view of the foregoing, the claim for accrued benefits has no 
legal merit or entitlement under the law.  

The next appellant, J.M., reports that she is entitled to 
receive accrued benefits for services rendered to the 
veteran.  She reports that she was the veteran's nurse during 
his last illness, but that she had not received compensation 
for her services provided over the final year.  

The facts of the case are not in dispute with respect to this 
claimant.  The veteran died in January 1994.  The appellant 
filed her claim October1995, a year and 10 months following 
the veteran's death.  As a result, J.M's claim must fail as 
it is not timely filed.  In view of the above circumstances, 
the Board does not reach the matter of the merits, including 
concerns about whether the appellant a proper claimant for 
accrued benefits purposes.  

Incidentally, it is noted that procedurally, because of the 
presence of a simultaneously contested claims, each of the 
parties were to receive "the content of the Substantive 
Appeal" of the other contesting party to the extent that it 
contains information which could directly affect the payment 
or potential payment of the benefit which is subject of the 
contested claim.  38 C.F.R. § 19.102.  In this case, neither 
party received copies of the content of the others 
substantive appeal.  Arguably, the content of these documents 
did not contain pertinent information that would affect 
payment to the other claimant.  For example, the appellant 
J.M.C. was not in position to receive any benefit because her 
claim was not filed within the time limits set by law.  Thus, 
it is concluded that the RO did not err in its failure to 
provide notice of the content of substantive appeals.  



ORDER

Basic entitlement to accrued benefits is denied.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

